UPON A REHEARING EN BANC
By published opinion issued June 26, 2001, Skelly v. Hertz Equipment Rental Corp. & Reliance Nat’l Indem. Co., 35 Va.App. 689, 547 S.E.2d 551 (2001), a divided panel of this Court affirmed the judgment of the Virginia Workers’ Compensation Commission. We stayed the mandate of that decision and granted rehearing en banc.
Upon rehearing en banc, the stay of this Court’s June 26, 2001 mandate is lifted and we affirm the judgment of the Workers’ Compensation Commission for the reasons set forth in the majority panel decision.